Ed. F. McFaddiN, Associate Justice. The appeal herein must be dismissed because of lack of a final and appealable order. Woodward filed suit to quiet title to certain lands; and the Arkansas Publicity and Parks Commission (hereinafter called “Commission”) demurred to the complaint. The Court overruled the demurrer in an order which reads: “IT IS THEEEFOEE CONSIDEEED, OE-DEEED, ADJUDGED, AND DECEEED that the demurrers of the defendant be and the same are hereby overruled since the Court has jurisdiction of the parties and subject matter herein and the defendants are given 20 days to file an answer to the amended complaint of the plaintiff. The defendants objected to the action of the Court and asked that their objections be noted of record and the same is hereby done.” From the foregoing copied order the Commission has attempted this appeal. In Radford v. Samstag, 113 Ark. 185, 167 S. W. 491, an appeal was attempted from an order overruling a demurrer to the complaint. We said: “The chancery court in overruling the demurrer did not adjudge tlie rights of the parties, and consequently there was no final order from which an appeal could he taken.” In Arkansas State Board of Architects v. Larsen, 226 Ark. 536, 291 S. W. 2d 269, we reviewed many of our cases, all to the effect that when there is no final order, an appeal will not lie. Therefore, the appeal is dismissed.